Citation Nr: 0524784	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-07 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1983 to May 
1984, from May 1985 to August 1985, and from December 1990 to 
July 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 1997 and subsequent rating decisions of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge of the Board.  A transcript of 
the proceeding is of record.

The Board will decide the claims for service connection for 
diabetes mellitus and asthma.  Whereas, unfortunately, the 
remaining claim for PTSD must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development and consideration.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims for diabetes mellitus 
and asthma.

2.  There is no competent medical evidence of record that 
causally or etiologically links the veteran's asthma to his 
military service.

3.  There is no competent medical evidence of record that 
causally or etiologically links the veteran's diabetes 
mellitus to his military service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
November 1997, so before the VCAA even existed.  And in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that where, as here, the VCAA notice was 
not sent until after the initial adjudicatory decision at 
issue (here, because the VCAA did not exist when the RO 
initially considered the claim), VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Id. at 120.  And this already has occurred in this particular 
instance.  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The Board again notes that the initial rating decision in 
November 1997 was promulgated before the implementation of 
the VCAA.  Therefore, that rating decision could not have 
possibly satisfied its requirements.  And since the enactment 
of the VCAA, the RO has sent the veteran VCAA letters in 
February 2003 and December 2003, given him an opportunity to 
identify and/or submit additional supporting evidence in 
response, and readjudicated his claims on the merits in 
August 2004 and January 2005 with specific consideration of 
the VCAA.  The VCAA letters, which preceded the RO's 
readjudication of the claims, explained the type of evidence 
that needed to be submitted for him to prevail on these 
claims, what evidence he should submit, and what evidence the 
RO would obtain for him.  As well, the RO cited the 
regulations pertaining to the VCAA in the August 2004 
supplemental statement of the case (SSOC).  Consequently, he 
already has received the requisite VCAA notice, so any defect 
with respect to the timing of it was mere harmless error.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

According to the VCAA, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  Although the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession pertaining to his 
claims, this is nonprejudicial.  The RO has consistently 
requested that he provide information supporting his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  
There are no outstanding records to obtain.  When he has 
provided information about where he was treated for the 
conditions at issue after service, the VA has obtained said 
records.  Therefore, the net result is that he has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, he clearly is not prejudiced 
because he is fully aware of what the evidence needs to show; 
indeed, he received a detailed explanation of this during his 
recent July 2005 hearing.  And this true even were the Board 
to assume, for the sake of argument, that his VCAA notice is 
inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128-30 (2005) (if VA fails to inform the veteran regarding 
what information and evidence is necessary to substantiate 
the claim, VA must demonstrate there was clearly no prejudice 
to him based on any failure to give such notice).

The Board also realizes there is a "heightened" obligation 
to assist the veteran in developing his claims since his 
service medical records (SMRs) are presumed to have been lost 
or destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) (VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  
The RO made repeated requests to various records depositories 
in an attempt to locate his service medical records.  
However, all such searches yielded negative results, and 
there are no other records depositories that would possibly 
contain his service medical records.  The National Personnel 
Records Center (NPRC), a military records repository, has 
confirmed this.



Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  The VCAA duty to assist regarding the 
necessity of a medical examination does not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  And in this particular case at 
hand, there is no reasonable possibility that an examination 
would aid in substantiating the veteran's claims for service 
connection for asthma and diabetes mellitus as there is post-
service evidence of his statements to medical personnel, 
discussed below, to the effect that he did not have either of 
these conditions in service and a diagnosis of "newly 
diagnosis" diabetes mellitus almost 5 years after service.  
As such, the record is sufficient for a decision.

Thus, there is no evidence that could be obtained that is 
missing from the record for the veteran to prevail on the 
claims, so, again, the timing of the VCAA notice was merely 
harmless error.  VAOPGCPREC 7-2004.  And for the reasons 
indicated, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.  That is to say, "the record has been fully 
developed, " and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



II.  Background, Governing Laws, Regulations and Legal 
Analysis

Service connection is granted for disability resulting from a 
disease contracted or an injury sustained in the line of duty 
while in the military, or for aggravation during service of a 
preexisting condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred in 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

The veteran's service personnel records indicate he served on 
active duty from November 1983 to May 1984, from May 1985 to 
August 1985, and from December 1990 to July 1991.  He served 
in the South West Asia Theater of Operations from January to 
March 1991.

In May 1993, the veteran sought treatment at a private 
emergency room for an exacerbation of asthma due to working 
in a dusty area for several days.  He noted that he had an 
eight or nine year history of asthma, but that he had not 
experienced any problems with this condition during the past 
seven years.  No significant disease was found.  The 
diagnosis was a mild, acute exacerbation of asthma.  

In February 1996, the veteran was hospitalized at a VA 
facility due to dry mouth, dizziness, polydipsia, loss of 
taste for food, excessive urination, and a loss of 14 pounds 
in the last 4 days.  He said that he did not have a history 
of diabetes, but that his father had diabetes mellitus.  He 
was given insulin.  The discharge diagnoses were diabetes 
mellitus, newly diagnosed; and overweight by 20 pounds.  

On his original application for VA benefits, received in 
April 1996, the veteran requested service connection for 
asthma and diabetes mellitus.  He stated that he was treated 
in service from December 1989 to July 1991 for diabetes 
mellitus, and from January 1990 to July 1991 for asthma at 
Camp Lejeune, South Carolina.  He also noted that he was 
treated for asthma after service in 1995.

A VA psychological/social history report was conducted in 
September 1999.  The veteran stated that he had no disability 
related to military service.  On a VA Domiciliary nursing 
note, dated in October 1999, he stated that he had been a 
diabetic for "about 5 years."

In August 1997, the veteran sought treatment at a private 
emergency room for an exacerbation of asthma.  He noted a 
past medical history of diabetes mellitus and asthma.  He 
stated that his asthma had been getting worse over the past 
two weeks.  That day he had been riding a lawn mower and the 
condition became much worse.  The diagnosis was exacerbation 
of asthma.  He was subsequently treated for asthma and 
diabetes mellitus.  

The veteran contends the extreme heat and having to work with 
chlorine gas while stationed in the Persian Gulf caused his 
asthma, and he says he was treated for this condition in 
service.  He also contends he had the symptoms of diabetes 
mellitus in service when he was stationed in the Persian Gulf 
and was treated for this condition, too, but that service 
medical personnel did not inform him that he had it.  
He does not believe it is fair to penalize him because his 
service medical records are missing, through no fault of his 
- which, if available, would certainly show treatment for 
these conditions while on active duty, as he is alleging.

As already alluded to, the Board is mindful there is a 
"heightened" obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in this case since the service medical records are 
presumed to have been lost or were destroyed while the file 
was in the possession of the government.  See O'Hare, Hayre, 
cited above.  And the absence of these records from the file 
is indeed unfortunate, but there are other considerations, 
too, which also must be borne in mind.



Based on the current record, the veteran initially received 
diagnoses of asthma and diabetes mellitus subsequent to 
service.  But this is not, in and of itself, fatal to these 
claims or an absolute bar to granting service connection 
because they still can be linked to service by competent 
medical evidence.  See 38 C.F.R. § 3.303(d); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

And, unfortunately, none of the medical evidence on file 
links these conditions to the veteran's military service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Nor is there any objective medical indication the 
diabetes mellitus was initially manifested to a compensable 
degree of at least 10 percent within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran has presented only his unsubstantiated lay 
opinions concerning whether his asthma and diabetes mellitus 
were incurred in or aggravated by service.  But, again, 
competent medical evidence is required to show this 
relationship, as this issue cannot be attested to by lay 
observation.  Savage v. Gober, 10 Vet. App. 489 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Concerning this, the Board notices the medical evidence of 
record somewhat contradicts many of the veteran's statements 
in support of his claims.  For example, regarding his asthma, 
the Board observes that he stated to medical personnel during 
treatment in May 1993 that he had an eight or nine year 
history of this condition, so, if true, meaning dating back 
to about 1984 or 1985.  He was in the military from November 
1983 to May 1984 and from May to August 1985.  Thus, this 
would have been around the same time he was on active duty.  
But he also went on to indicate that he had not experienced 
an asthma attack during the seven years immediately preceding 
his May 1993 treatment - which, if also true, means there 
was no manifestation of relevant symptoms of this condition 
at any time during his subsequent period of military service 
from December 1990 to July 1991.  And of equal or even 
greater significance, he did not personally attribute the 
putative chlorine gas exposure he now says he experienced 
during his service in the Persian Gulf War - which began in 
August 1990, to the treatment for asthma.  In fact, from a 
purely chronological standpoint, the initial treatment for 
asthma in about 1984 or 1985, even if that is when it 
actually started, necessarily occurred before the War in the 
Persian Gulf even began in 1990.  So if the need for 
treatment for asthma clearly preceded the claimed 
precipitating cause for it, there is no logical way the 
events that occurred during the Persian Gulf War (chlorine 
gas exposure or whatever else) could be the cause for this 
condition.

And regarding his diabetes mellitus, the veteran was 
diagnosed with "newly diagnosed diabetes mellitus" in 
February 1996.  He did not give a past history of this 
condition at that time and, in fact, related diabetic 
symptomatology of only four-days' duration.  Also during a VA 
psychological/social history report in October 1999, he 
stated that he had diabetes mellitus for about five years 
(meaning since about 1994/95), which, again, if true, was not 
until several years after his military service had concluded 
in 1991.

It also deserves mentioning that the veteran gave details 
during those examinations for the purposes of medical 
diagnosis and treatment.  And it stands to reason that one is 
usually more truthful when providing information for these 
specific purposes than when, say, later providing information 
with the ultimate intention of receiving monetary 
compensation, as is the reason for the evidence submitted in 
April 1996 and more recently in support of the claims.  Cf., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more probative 
weight than a medical opinion coming many years after 
separation from service).



In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Hence, these claims must 
be denied.


ORDER

The claim for service connection for asthma is denied.

The claim for service connection for diabetes mellitus is 
denied.  


REMAND

Service connection for PTSD was denied in an April 2000 
rating decision as not well grounded under then-applicable 
law.  The VCAA eliminated the requirement enunciated by the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
that a claimant present a well-grounded claim at the outset 
of the case to receive VA's assistance with the development 
of evidence.

Notably, however, at the time in question it was the stated 
policy of the Veterans Benefits Administration (VBA) that 
personnel were to develop and readjudicate claims meeting the 
criteria of § 7(b) of the VCAA if and when they were 
discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast 
Letter 
00-87 (Nov. 17, 2000).  The RO subsequently reopened the 
claim and denied it on the merits.  However, the RO's April 
2000 decision is to be treated as though it had never been 
made.  Thus, lacking a prior final denial of this claim, 
there is no need for new and material evidence to "reopen" 
it, and the Board will consider the claim on a de novo basis.

In any event, further development is needed before this claim 
can be fairly decided.  In December 2002, the veteran stated 
that he witnessed Lance Corporal Player commit suicide at 
Camp Lejeune, North Carolina, where they were stationed from 
January 16 to February 27, 1991.  The RO requested that a 
search of morning reports be accomplished.  The response was 
that morning reports were not normally made after 1974.  Camp 
records should be reviewed for the named period to verify if 
this incident occurred.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should attempt to verify 
whether a Lance Corporal Player committed 
suicide at Camp Lejeune, North Carolina, 
during the period from January 16 to 
February 27, 1991, and whether the 
veteran also was stationed at this 
Marines base during this specific time 
frame.

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors (to include specific names, 
places, and dates).  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
statements from fellow servicemen who 
witnessed the incidents.



3.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (50 percent or greater 
probability) that he has PTSD due to a 
confirmed stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed (at present no stressors 
have been verified), or otherwise 
presumed confirmed, are to be considered.  
If PTSD is diagnosed, the examiner must 
specify the stressor that was the basis 
of the diagnosis.  The examiner should 
discuss the rationale of the opinion 
based on a review of the relevant 
evidence in the claims file, including a 
complete copy of this remand.

4.  Then readjudicate (on a de novo 
basis) the veteran's claim for service 
connection for PTSD.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


